Case 1:20-cv-00969-RPK-CLP Document 21 Filed 03/17/21 Page 1 of 2 PageID #: 130




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------x

 OCHIENZES GODWIN,

                           Plaintiff,

                  -against-                                  MEMORANDUM AND ORDER
                                                               20-CV-969 (RPK) (CLP)
 BUKA NEW YORK CORP., LOOKMAN
 MASHOOD, and NATALIE GOLDBURG.

                            Defendants.
 ----------------------------------------------------x
 RACHEL P. KOVNER, United States District Judge:

         Plaintiff Ochienzes Goodwin brought this action under the Fair Labor Standards Act

 (“FLSA”), the New York Labor Law (“NYLL”), and related regulations.                 See Compl. ¶ 1

 (Dkt. #1). Plaintiff named as defendants Buka New York Corp., Lookman Mashood, and Natalie

 Goldburg. See id. ¶¶ 6-8. Defendants were served but never appeared. See Executed Summons

 (Dkt. #9); Executed Summons (Dkt. #10); Executed Summons (Dkt. #12); Request for Certificate

 of Default (Dkt. #14); Certificate of Default (Dkt. #15). Plaintiff moved for default judgment.

 See Mot. for Default J. (Dkt. #16). That motion was referred to Chief Magistrate Judge Cheryl L.

 Pollak for a report and recommendation. See Order Referring Mot. (Aug. 26, 2020).

         Judge Pollak recommends that the motion for default judgment be granted. See Report and

 Recommendation (“R. & R.”) at 29 (Dkt. #19). A district court may “accept, reject, or modify, in

 whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.

 § 636(b)(1). No party has objected to the R. & R. within the time required by Section 636(b)(1).

         When no party has objected to a magistrate judge’s recommendation, the recommendation

 is reviewed, at most, for “clear error.” See Fed. R. Civ. P. 72(b), Advisory Committee’s Notes

 (1983) (“When no timely objection is filed, the court need only satisfy itself that there is no clear

                                                         1
Case 1:20-cv-00969-RPK-CLP Document 21 Filed 03/17/21 Page 2 of 2 PageID #: 131




 error on the face of the record in order to accept the recommendation.”); see, e.g., Alvarez Sosa v.

 Barr, 369 F. Supp. 3d 492, 497 (E.D.N.Y. 2019). Clear error will only be found only when, upon

 review of the entire record, the Court is left with “the definite and firm conviction that a mistake

 has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006). I have reviewed

 Judge Pollak’s report and recommendation and, having found no clear error, adopt it in full.

 Plaintiff’s motion for default judgment is granted. Damages, fees, and costs are awarded as

 calculated in the report and recommendation. Plaintiff is directed to serve a copy of this order on

 defendants. The Clerk of Court is directed to enter judgment accordingly and to close this case.

          SO ORDERED.

                                                /s/ Rachel Kovner
                                               RACHEL P. KOVNER
                                               United States District Judge

 Dated:         March 17, 2021
                Brooklyn, New York




                                                  2
